Citation Nr: 1748165	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression, and to include as secondary to military sexual trauma (MST).  

3.  Entitlement to service connection for a sinus disorder, to include allergic rhinitis and sinusitis.  

4.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar spine, left knee and bilateral feet/pes planus disabilities.  

5.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD) with dextroscoliosis and intervertebral disc syndrome (IVDS) of the lumbar spine prior to May 25, 2016, and in excess of 40 percent thereafter.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 25, 2016.  


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to December 1991.

This case was initially before the Board in February 2016.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2017.

It appears that the Agency of Original Jurisdiction (AOJ) may have certified the psychiatric disorder and right knee claims as claims to reopen.  However, respecting the psychiatric disorder, the AOJ initially denied service connection for that disorder in a July 2009 rating decision and the Veteran timely submitted a notice of disagreement in February 2010.  Likewise, in June 2012, the Veteran initially filed her service connection for a right knee disorder claim.  The AOJ denied that claim initially in an October 2013 rating decision.  The Veteran submitted a claim to reopen service connection and a private right knee Disability Benefits Questionnaire (DBQ) in August 2014, within the appeal period for the previous right knee denial.  The Board has therefore characterized those claims as noted above.  

The Veteran has withdrawn her claim of service connection for a hysterectomy.  The sinus, right knee, lumbar spine and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During her February 2017 hearing, the Veteran stated that she wished to withdraw her appeal respecting the claim of service connection for a hysterectomy.  

2.  The Veteran reports being sexually harassed and assaulted by her drill instructor during basic training.  

3.  By resolving all reasonable doubt in favor of the Veteran, the evidence of record corroborates that the Veteran's sexual harassment and assault during basic training occurred.  

4.  The evidence of record demonstrates that the Veteran's PTSD with depression, anxiety and substance abuse is related to the Veteran's MST during basic training.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of claim for service connection for a hysterectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for establishing service connection for PTSD with depression, anxiety and substance abuse as due to MST have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Withdrawal of Hysterectomy Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2016).  

During her February 2017 hearing, the Veteran stated that she wished to withdraw the issue respecting service connection for a hysterectomy.  Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

Service Connection for a Psychiatric Disorder, to include PTSD

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to establish a right to compensation for a present disability, the claimant must show (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit-of-the-doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-80 (1999).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Id.; Patton, 12 Vet. App. at 279-80.

The Veteran's service records do not document any treatment for or diagnosis of any psychiatric disorders during military service.  Her August 1980 enlistment examination and November 1991 separation examination reveal that she was psychiatrically normal.  Furthermore, the Veteran did not report any psychiatric problems on her report of medical history accompanying those examinations.  

The Veteran filed her claim for a psychiatric disorder in March 2008.  On appeal, particularly in March and August 2008 statements, the Veteran asserts that she was sexually harassed and assaulted on four occasions by her drill instructor during basic training.  She reported that her time in basic training was "basic hell," due to never knowing when she would have an inappropriate one-on-one interaction with her drill instructor.  

The first evidence of any psychiatric treatment after discharge from service is a March 2008 VA treatment record, in which the examiner reported that the Veteran's mother and oldest brother both had a history of mental illness.  She also reported that she was inappropriately touched by her male cousins at the age of 9, which traumatized her; she further reported that she also suffered emotional trauma during her time in the Army by male soldiers.  She also recounted that the Army's 1983 denial to allow her to have her tubes tied following the birth of her son affected her; she stated that "childbirth was . . . so terrifying and that she never wanted to go through that again."  She indicated that one of the reasons she stopped sleeping with men was due to the fear of becoming pregnant again.  

The Veteran underwent a VA psychiatric examination in March 2009, at which time she reported that her symptoms began in 1981.  She reported that she did not have any psychiatric problems prior to entrance into military service.  The examiner noted that the Veteran enlisted into military service and noted that she did not have any disciplinary infractions during service nor did she experience any adjustment problems; she was noted to have an Army Commendation Medal, three Army Good Conduct Medals, and two NCO Professional Development Medals.  She was honorably discharged in 1991.  Post-service, the Veteran reported her legal problems beginning in 1993 for a simple assault and simple possession of a controlled substance in 1995.  The Veteran denied any post-military traumatic event.  Regarding a stressor, the examiner noted the August 2008 statement in the report.  

After examination of the Veteran, the examiner diagnosed her with PTSD, chronic depression and anxiety attacks with substance abuse (cocaine dependence, in full remission).  The examiner noted that the Veteran's substance abuse was related to the primary diagnosis of PTSD and depression, as it "was an attempt to numb [her]self from previous traumas . . . [and] an effort to block out thoughts related to her trauma."  The examiner further opined that the Veteran's psychiatric disorder appeared to be at least as likely as not secondary to her MST.  

In an addendum, the VA examiner clarified that the Veteran did not experience PTSD and depression until after her MST during service, and the MST was at the center of her depressed mood and was foundational to the Veteran's PTSD.  Specifically, the Veteran's avoidance behaviors, triggers, nightmares and substance abuse were related to trying unsuccessfully to "get away" from her MST.  

In a March 2010 letter from the Veteran's VA psychologist, Dr. F.L.B. noted that the Veteran had been a patient at the VA Trauma Recovery Program since January 2009.  Dr. F.L.B. noted that she was being treated for sub-threshold PTSD secondary to MST while in basic training; Dr. F.L.B. noted that the Veteran reported being sexually molested and exploited, subjecting her to inappropriate touching and harassment, as well as making her perform sex acts on him, during basic training.  Dr. F.L.B. noted that the Veteran served 10 years of active duty and one year in the Army Reserves, although the Veteran reported that she intended to complete 20 years of active duty service.  "However, she reported that the sexual assault and its aftermath destroyed her chances for completing her career goal, as well as other life interests."  

Also, in a March 2010 letter, Dr. K.J.S., the Veteran's VA psychiatrist, noted that the Veteran was diagnosed with PTSD "secondary to [a] traumatic experience that occurred during her military service" and major depressive disorder.  Dr. K.J.S. reiterated a substantially similar narrative in a May 2011 letter.  

In a second letter, dated February 2011, Dr. F.L.B. reiterated much of her previous March 2010 letter.  However, at the end of the letter, Dr. F.L.B. stated that after a careful review of the Veteran's mental health history, and as her mental health provider, it was her professional opinion that the Veteran's chronic PTSD, depression and anxiety symptoms are in part secondary to the MST she endured during active military service by her drill sergeant.

Additionally, in conjunction with her claim for Social Security benefits, the Veteran underwent a psychiatric examination with Dr. T.L.S. in January 2012.  During that examination, the Veteran again reported that she was fondled by her male cousins during childhood, although in discussing her current psychiatric problems, the Veteran reported that she first sought psychiatric treatment in 1993 for trauma that occurred during her period of military service but "was not service related."  She declined to further talk about her trauma at that time with Dr. T.L.S., stating that she could not talk about it yet.  Dr. T.L.S. diagnosed the Veteran with PTSD and major depressive disorder, although no etiological opinion as to those disorders was provided at that time.  Dr. T.L.S., however, did state in her report that she found the Veteran "a reliable informant," who "did not seem to embellish her situation."  

Finally, the Board has reviewed the balance of the VA treatment records, as well as the private and Social Security Administration records associated with the claims file.  Generally, those records show continual treatment for the Veteran's PTSD symptoms.  Notably, however, those records do not give any additional stressors other than the Veteran's MST in service as a plausible etiological stressor for the Veteran's psychiatric disorder.  

Of note, in a July 2015 treatment record, Dr. L.T.-the Veteran's private psychologist- indicated that the Veteran's psychiatric disorder began due to verbal abuse and fondling by her drill sergeant during military service, at which time she began having nightmare, temper outbursts, avoidance and hypervigilance.  

Based on the foregoing evidence, and by resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD with depression, anxiety and substance abuse is warranted.  

Although the Board acknowledges there is some evidence of record that the Veteran may have been inappropriately touched or fondled by her cousins during childhood and that these experiences may have contributed to her current psychiatric conditions, the evidence in this case does not demonstrate that the Veteran had any psychiatric problems on entrance into military service

Moreover, several medical professionals in this case have found the Veteran to be a reliable historian and have found that the Veteran's current psychiatric issues are related to her reported military sexual trauma.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  

After weighing the above evidence, the Board finds that the evidence is at least in equipoise with respect to the whether the claimed in-service MST occurred.  By resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's MST during basic training occurred and has been corroborated.  Accordingly, as the evidence of record documents that MST is the etiological cause of the Veteran's PTSD with depression, anxiety and substance abuse, service connection for that disability is warranted on the basis of the evidence of record at this time.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal of the issue of service connection for a hysterectomy is dismissed.  

Service connection for PTSD with depression, anxiety and substance abuse is granted.  



REMAND

With respect to the lumbar spine claim, the Board notes that the Veteran's last VA examination of that disability was in May 2016.  After review of that examination report, it does not appear that any testing with respect to passive range of motion was performed at that time; likewise the examiner did not address functional limitations with respect to pain on weightbearing and non-weightbearing.  Consequently, the Board finds that examination is not adequate, and a remand for another VA examination is appropriate at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

The Board reflects that the TDIU claim is intertwined with the lumbar spine claim, and it is therefore also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Respecting the right knee claim, the Board acknowledges that the Veteran's representative indicated that there was a positive nexus opinion with regards to the right knee already of record in June 2016.  That June 2016 opinion-from a private nurse practitioner-indicated that the Veteran had right knee pain which was related to military service or alternatively caused or aggravated by her lumbar spine and bilateral pes planus disabilities; the entire rationale for those conclusions was that the Veteran had a history of back and knee pain, as well as a history of flatfeet.  

This opinion is not adequate, first because pain is not a disability upon which service connection can be predicated.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).  Furthermore, the mere presence of a history of concurrent back pain and flatfeet with knee pain is not a satisfactory rationale.  For these reasons, the Board finds that opinion to be inadequate and to have no probative value.  

The sole competent medical opinion with respect to the Veteran's right knee disorder is the May 2012 VA examiner, who diagnosed her with a torn right meniscus.  That examiner did not address secondary aggravation in her opinion.  Moreover, the May 2012 examiner opined that it would be merely speculative in order to respond to the question, given that there was no medical evidence of injury to the Veteran's knee.  She also noted that there was "not convincing medical evidence to base such an opinion" on.  The Board notes that VA regulations expressly allow for consideration of lay evidence in Veteran's compensation claims, assuming such evidence is both competent and credible.  Therefore, it appears the examiner impermissibly limited his or her review on only medical evidence.  As the Board finds that opinion inadequate, a remand of that issue is necessary in order to obtain an appropriate examination and medical opinion.  See Barr, supra; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding the Veteran's sinusitis, the Board reflects that the Veteran's enlistment examination demonstrates normal sinuses and no notation of any sinusitis or rhinitis at that time.  Although the Veteran reported sinusitis on the report of medical history at that time and the examiner noted occasional sinusitis related to those reports, the Board finds that the Veteran is due the presumption of soundness in this case as sinusitis and rhinitis were not clinically noted on her enlistment examination on entrance into military service.  See 38 U.S.C.A. § 1111 (West 2014).  

The Veteran's service treatment records reveal treatment for sinus problems in March 1982, and treatment for allergies in May 1987 and June 1989.  In a February 1990 periodic examination, the Veteran's sinuses were normal on examination, although she again reported sinusitis and hay fever on her report of medical history; the examiner at that time noted on that medical history form that the Veteran had allergic rhinitis which was worse in Germany.  On her November 1991 separation examination, the Veteran's sinuses were again normal, although the examiner at that time noted seasonal allergic rhinitis on examination.  In her November 1991 report of medical history, the Veteran again reported hay fever and sinusitis, which the examiner noted were seasonal episodes of hay fever.  

The Veteran underwent a VA examination of her sinus disorder in July 2015, at which time she was diagnosed with allergic rhinitis and chronic sinusitis; the Veteran reported her sinus symptoms began during military service and have gotten worse since that time, making the changes in weather in Georgia hard to enjoy.  The examiner opined that the Veteran's sinusitis pre-existed service and was not worsened as a result of her military service; the examiner did not address the Veteran's allergic rhinitis in the medical opinion provided.  

The Board finds that July 2015 examination to be inadequate as it is incomplete and based on an inaccurate factual premise.  As noted, no respiratory or nasal disability was clinically noted upon the Veteran's entrance into military service.  As the Veteran has multiple complaints of sinus and allergy symptoms in service, the Board finds that VA cannot rebut the presumption of soundness in this case.  Consequently, the requested medical opinion must assume that no pre-existing sinus or allergy condition existed upon the Veteran's entry into military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Salisbury, Atlanta, and Dublin VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of her lumbar spine disability.  Full range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also requested to address the Veteran's ability to function in an occupational environment due to her lumbar spine disability and describe the functional impairment caused by that disability.  The examiner should, for instance, describe the limitations and restrictions imposed by her service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3 .  Schedule the Veteran for a VA examination by an examiner who has not previously provided an etiology opinion on the Veteran's knee disability to determine whether the Veteran's right knee disorder is related to military service or secondary to her service-connected lumbar spine, left knee, or lumbar spine   disabilities.  

After review of the claims file and examination of the Veteran, the examiner should indicate any right knee disorders found, to include any arthritic conditions thereof.  

Then, the examiner should opine whether the Veteran's current right knee disorders at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service.  

The examiner should then opine whether the Veteran's right knee disorder is at least as likely as not either (a) caused by; or (b) aggravated (e.g., worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities, particularly her service-connected lumbar spine, left knee and/or bilateral pes planus disabilities, to specifically include any abnormal/antalgic gait and/or abnormal weightbearing as a result of those disabilities.  

If aggravation of the Veteran's right knee disorder by her service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of her right knee disorder prior to aggravation by the service-connected disabilities.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  


4.  Schedule the Veteran for a VA examination by an examiner who has not previously provided an etiological opinion in this case to determine whether the Veteran's sinus disorders are related to military service.  

After review of the claims file and examination of the Veteran, the examiner should indicate any sinus disorders found, to include allergic rhinitis and chronic sinusitis.  Then, the examiner should opine whether the Veteran's sinus disorders, including allergic rhinitis and chronic sinusitis, at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service.  

The examiner should specifically address the Veteran's treatment in service for sinus problems in March 1982 as well as allergies in May 1987 and June 1989.  The examiner should additionally address the diagnoses of allergic rhinitis on examinations in February 1990 and on separation in November 1991.  

For purposes of the above opinions, the examiner should take as conclusive fact that the Veteran is presumed sound on entrance into military service as to her sinuses, particularly as to any sinusitis or allergic rhinitis.  Thus, the examiner must disregard any history provided by the Veteran regarding any sinus or allergy issues prior to service.

5.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


